Name: Council Regulation (EEC) No 1428/82 of 18 May 1982 fixing for the 1982/83 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6. 82 Official Journal of the European Communities No L 162/25 COUNCIL REGULATION (EEC) No 1428/82 of 18 May 1982 fixing for the 1982/83 marketing year the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2 . The price referred to in paragraph 1 shall be for cotton :  containing 14% moisture and 3 % of inorganic extraneous matter,  with the characteristics required to yield, after ginning, 54 % of seed and 32 % of fibres of grade No 5 , as defined in Greece, with a length of 28 mm. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraphs 8 and 9 of Protocol 4 on cotton, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( ! ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraphs 2 and 3 of that Protocol ; whereas paragraph 9 states that the quantity of cotton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in paragraph 3 ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below, 1 . For the 1982/83 marketing year, the quantity of cotton referred to in subparagraph (a) of the second paragraph of Article 9 of Protocol 4 shall be 450 000 tonnes . 2 . The quantity of cotton referred to in para ­ graph 1 shall be unginned cotton of the quality indi ­ cated in Article 1 (2). HAS ADOPTED THIS REGULATION : Article 3 Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.1 . For the 1982/83 marketing year, the guide price for unginned cotton shall be 85 ¢ 88 ECU per 100 kilograms . It shall apply from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER C1 ) OJ No C 104, 26 . 4 . 1982, p . 25 . (2 ) OJ No C 114,6. 5 . 1982, p . 1 .